DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       MARTIN S. CHERNACOV,
                             Appellant,

                                     v.

                          AIDA CHERNACOV,
                               Appellee.

                              No. 4D19-3708

                              [August 6, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Gundersen, Judge; L.T. Case No. FMCE13-
014163.

  David M. Scott of Florida Family Law Clinic, LLC, Fort Lauderdale, for
appellant.

  Jennifer A. Patti and Michael J. Alman of Greenspoon Marder LLP, Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., KUNTZ, J., and SHEPHERD, CAROLINE, Associate Judge, concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.